DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 4/22/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1, 2, and 4-6 (1 and 4-6 as amended) in the reply filed on 4/22/22 is acknowledged.  The traversal is on the ground(s) that Claims 7-9 depend from claim 1 and include all of the limitations of claim; so they are a combination of the subcombination of claim 1; and claims 7-9 meet the definition of claims that they MPEP states should not be restricted relative to claims 1, 2 and 4-6; and Beck discloses a plastic plate or plastic film with a lacquer cover layer that is UV curable but not thermoformable, so claim 1 is inventive over Beck. 
This is not found persuasive because With regard to claims 7-9, this is not persuasive because the combination/subcombination standard does not apply to restrictions based on Unity of Invention as provided for in 37 CFR 1.475. With regard to Beck, the point is moot because instant claim 1 is not novel over Gasworth et al (US 2008/0166569 A1) as demonstrated below.
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gasworth et al (US 2008/0166569 A1).
Gasworth suggests a thermally deformable plate or film (e.g., automotive window) (abstract) comprising a thermoplastic plastic plate or plastic film (e.g., thermoplastic substrate) (para 13) and, arranged thereupon, a lacquer cover layer having at least two constituents (para 23, 35), wherein the lacquer cover layer has a thermally deformable component as a first constituent and a thermally curable component as a second constituent, wherein the cured, thermally deformable component is cured by means of UV light, wherein the component that is cured by means of UV light may be a polymer (para 34), including acrylate oligomers, reactive diluents, and photo initiators (para 30); and wherein the thermally curable component may comprise blocked isocyanates and polyols (para 23, 35); wherein there is arranged a protective layer on top of the cover layer (e.g., abrasion-resistant layer) (para 64).
Regarding the limitation “wherein the thermally curable component is selected such that it will cure at a temperature at which the thermoplastic plate or plastic film is thermally deformable,” Gasworth suggests or would have otherwise rendered obvious to composition and structure of the thermally deformable plate or film of the instant claims, so it is deemed to possess this property. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
	In the alternative, Gasworth teaches using a lacquer that both is UV cured then thermally cured (para 33, 34); and the substrate may be thermoformed after the lacquer is applied (para 71) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention thermally curing the lacquer while thermoforming the substrate and/or selecting the thermally curable component so that it will cure at a temperature at which the thermoplastic plate or plastic film is thermally deformable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783